Title: James Madison to Leroy Anderson, 26 June 1829
From: Madison, James
To: Anderson, Leroy


                        
                            
                                
                            
                            
                                
                                    
                                
                                June 26. 1829
                            
                        
                        
                            
                        I recd Sir by the last mail, your letter of the 9th. inst: I can not but wish well to the object of the
                            prospectus communicated, and feel all the respect due to the names which subscribe to it. But I am restrained from conforming
                            to the example by a rule prescribed by the age I have reached, & other considerations, which not only forbids new
                            subscriptions, but is withdrawing the greater part of those now in force, and which had become so multiplied as to be
                            inconvenient in their amount, as well as in the recurring attentions required by them.
                        I hope this explanation will be received as it is intended & that you will see in it nothing
                            inconsistent with the friendly respects & good wishes, which I tender you.
                        
                        
                            
                                J. M
                            
                        
                    